MOTION to amend order dismissing appeals by adding thereto "with leave to the plaintiffs to apply to the Appellate Division of the Supreme Court in the second judicial department for *Page 616 
directions concerning the entry of judgments of affirmance on the orders of reversal made by the Appellate Division herein." (See170 N.Y. 54.)
Motion denied on the ground that leave asked for is unnecessary. The plaintiffs have the right to prosecute their appeal to the Appellate Division despite the decree of that court on the appeal from the order granting motion for new trial on newly-discovered evidence.